DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to independent claims 2, 11, 20, Mukherjee US 6,226,322 teaches analog receive equalizer for digital subscriber line communication system; Guo et al US 9,001,935 teaches method and arrangement in wireless communication system; Wang et al US 9,413,473 teaches system, method and computer storage medium for calibrating RF transceiver. However, the teaching of the prior art either combined or alone fails to teach the cellular transceiver including a spectral regrowth modeling circuit configured to process the digital observation data to determine an estimated amount of aggressor spectral regrowth present in the radio frequency cellular receive signal, and to compensate the digital baseband cellular receive signal for radio frequency signal leakage based on the estimated amount of aggressor spectral regrowth.
Dependent claims 3-10, 12-19, 21 are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NHAN T LE/Primary Examiner, Art Unit 2649